LEE J. ROHN AND
ASSOCIATES, LLC
1101 King Street
Christiansted
V100820-4933
Tel; 340.778.8855
Fax: 340.773.2954
lee@rohnlaw.com

Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 1 of 29

Np dGwH | Ne aa

IN THE SUPERIOR COURT OF THE VIRGIN ISLANDS 4 $e 406 2.

DIVISION OF ST. CROIX

JAMES CODRINGTON, as Assignee of
the rights of Crosstech VI, Inc., TOM

CROSSLAND, and EDWIN CORREA, Case No. (LUY1F
Plaintiffs,
ACTION FOR DAMAGES
Vv.
ARCH SPECIALTY INSURANCE JURY TRIAL DEMANDED

 

COMPANY OF TEXAS (ARCH), ZURICH
INSURANCE COMPANY (ZURICH),
CLARENDON AMERICAN INSURANCE
COMPANY (CLARENDON), DEEP
SOUTH SURPLUS OF TEXAS, L.P., and ;
CRUMP INS. SERVICES. : 22S

Defendants.

 

 

COMPLAINT Sitsy

COMES NOW Plaintiff, JAMES CODRINGTON, as Assignee of the rights of
Crosstech VI, Inc., TOM CROSSLAND, and EDWIN CORREA, by and through
undersigned counsel, and files his Complaint against Defendants ARCH SPECIALTY
INSURANCE COMPANY OF TEXAS (ARCH), ZURICH INSURANCE COMPANY
(ZURICH), AND CLARENDON AMERICAN INSURANCE COMPANY (CLARENDON),

DEEP SOUTH SURPLUS OF TEXAS, L.P., and CRUMP INS. SERVICES, and alleges the

following:
1. Jurisdiction is proper under 4 V.I.C. §76 .

2. Plaintiff, James Codrington, is a resident of St. Croix, United States Virgin Islands

and is the assignee of claims from Crasstech VI, Inc. a resident corporation of the

EXHIBIT

lic

 
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 2 of 29

CODRINGTON, JAMES, ET. AL. V. ARCH SPECIALTY INSURANCE COMPANY, ET. AL., CASE NO

COMPLAINT

Page 2

U.S. Virgin Islands, Tom Crossland (a resident of Texas) former president of
Crosstech Boiler Services L.P.; the parent organization for Crosstech VI, Inc. and of
Edwin Correa, also a resident of the US Virgin Islands.

Plaintiff is informed and believes Defendant Arch Specialty Insurance (“Arch”) is an
insurance writer with its principle place of business in Nebraska which does
business in the U.S. Virgin Islands

Plaintiff is informed and believes Defendant Zurich Insurance Company-Steadfast
Insurance Company (“Zurich”) is an insurance writer with its principle place of

business in Delaware which does business in the U.S. Virgin Islands.

. Plaintiff is informed and believes Defendant Clarendon America Insurance

Company (“Clarendon”) is an insurance writer with its principle place of business in
New York which does business in the U.S. Virgin Islands.

Plaintiff is informed and believes Defendant Deep South Surplus of Texas is an
insurance broker with its principle place of business in Texas which does business
in the Virgin Islands.

Plaintiff is informed and believes Defendant Crump Ins. Services is an insurance
broker with its principle place of business in Texas which does business in the Virgin
Islands.

Venue is proper in this jurisdiction as the policies of insurance were underwritten in
Texas to insure losses in the Virgin Islands and the events arising to claims made

under the policies occurred in St. Croix, United States Virgin Islands.
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 3 of 29

CODRINGTON, JAMES, ET. AL. V. ARCH SPECIALTY INSURANCE COMPANY, ET. AL., CASE NO

COMPLAINT
Page 3

9. Codrington brings this action in his capacity as Assignee of the Rights of Crosstech
VI, Inc., Tom Crossland, and Edwin Correa related to a law suit that was brought
entitled Codrington v. Crosstech V.I., Inc., et al., Superior Court Civil No. SX-07-CV-
278, which asserted entitlement to damages for claims of negligence against
Crosstech VI, Inc., Tom Crossland, and Edwin Correa.

10.As such Crosstech V.1., Inc., Tom Crossland, and Edwin Correa tendered the
defense and indemnification of the claims to Defendants Arch, Zurich, and
Clarendon.

11.In 2005, Crosstech VI, Inc., was formed to take advantage of Virgin Islands laws.
Crosstech VI, Inc., was a wholly owned subsidiary of Crosstech Boiler Services, L.P.
while Crosstech VI, Inc., was the front company, all of Crosstech Boiler Services,
L.P.’s work with the St. Croix company Hovensa, an oil refinery.

12.Crosstech VI, Inc.’s employees were loaned to Crosstech Boiler Services, L.P.

13.The insurance company services acted on its own and as agent of all other
Defendants.

14. The vehicles utilized in the work being performed by Crosstech VI, Inc., were non-
owned, hired vehicles by Crosstech Boiler Services, L.P. from Crosstech VI, Inc.

15.Crosstech VI, Inc., would pay Crosstech Boiler Services, L.P. for the use of those
vehicles.

16.It was represented by Defendants to Crosstech Boiler Services, L.P., that those

non-owned, hired vehicles were insured under Crosstech Boiler Services, L.P.'s
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 4 of 29

CODRINGTON, JAMES, ET. AL. V. ARCH SPECIALTY INSURANCE COMPANY, ET. AL., CASE NO

COMPLAINT
Page 4

one-million-dollar insurance coverage under Clarendon America which was required
by Hovensa.

17.Crosstech Boiler Services, L.P. provided services to Crosstech VI, Inc., and as
such, there was a written agreement that Crosstech VI, Inc., would be a named
insured under Crosstech Boiler Services, L.P.’s insurance policies.

18. The relationship between Crosstech VI, Inc., and Crosstech Boiler Service, L.P.,
was disclosed to all Defendants at the time of acquiring the insurance as were the
financial records of Crosstech, VI, Inc., with the applications for insurance by
Crosstech Boiler Services, L.P., as well as the names and salaries of the employees
of Crosstech VI, Inc.

19. The vehicles of Crosstech VI, Inc. were used by Crosstech Boiler Services, L.P., as
non-owned hired autos in furtherance of Crosstech Boiler Services, L.P.’s work at
Hovensa and Crosstech VI, Inc., was contractually an additional named insured
under Crosstech Boiler Services, L.P.’s policies. The Crosstech VI, Inc., vehicles
would not have been allowed onto Hovensa property but for being insured under
Crosstech Boiler Services, L.P.’s policies.

20.Edwin Correa was an employee of Crosstech VI, Inc., and therefore a loaned
employee of Crosstech Boiler Services, L.P.. He was provided with the Crosstech
VI, Inc., vehicle which was a non-owned but hired vehicle by Crosstech Boiler
Services, L.P., and utilized that vehicle as part of his 24 hour on call responsibilities

with Crosstech Boiler Services, Inc.
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 5 of 29

CODRINGTON, JAMES, ET. AL. V. ARCH SPECIALTY INSURANCE COMPANY, ET. AL., CASE NO

COMPLAINT
Page 5

21.Defendants Arch, Zurich, and Clarendon denied indemnification of the claim.

22.AS a result of the denial, and due to the economic necessity, Crosstech V.I., Inc.,
Tom Crossland, and Edwin Correa entered into a consent judgment in favor of
Plaintiff Codrington in the amount of $5,000,000.00 (Ex. 1) and assigned all claims
they had against all Defendants to the Plaintiff (Ex. 2).

23. Defendant Arch’s policy is a liability umbrella policy (policy no. UPLP00231 76-00)
for the policy period September 21, 2007 to September 21, 2008. The policy
required Arch to pay those sums that Crosstech VI, Inc., Tom Crossland, and Edwin
Correa may become legally obligated to pay for bodily injury arising out of an
occurrence that takes place in the coverage territory during the policy period up to
two million dollars.

24.Defendant Zurich’s policy is a general liability policy (policy no. SCO 5918338) for
the policy period January 11, 2007 to January 11,12008. The policy required Zurich
to pay those sums that Crosstech VI, Inc., Tom Crossland, and Edwin Correa may
become legally obligated to pay for bodily injury arising out of an occurrence that
takes place in the coverage territory during the policy period up to two million
dollars.

25. Defendant Clarendon’s policy is a business auto policy (policy no. DCT000009224)
for the policy period December 19, 2006 to December 19,2007. The policy required
Clarendon to pay those sums that Crosstech VI, Inc., Tom Crossland, and Edwin

Correa may become legally obligated to pay for bodily injury arising out of an
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 6 of 29

CODRINGTON, JAMES, ET. AL. V. ARCH SPECIALTY INSURANCE COMPANY, ET. AL., CASE NO

COMPLAINT
Page 6

occurrence that takes place in the coverage territory during the policy period up to
one million dollars.

26.Defendant Deep South Surplus of Texas underwrote the Clarendon policy as an
agent of Clarendon.

27.Defendant Crump Ins. Services underwrote the Arch and Zurich policies as an
agent of Arch and Zurich.

28. The claims of Codrington were in the coverage territory during the policy period and
were claims covered under the Defendants’ policies of insurance issued to
Crosstech VI, Inc.

29. During the course of the litigation all Defendants had knowledge and access to the
same that existed to the extent of Codrington’s injuries and Crosstech VI, Inc., Tom
Crossland and Correa’s exposure to liability were beyond policy limits but refused to
seitle the case within the policy limits.

30. Codrington offered to settle within the policy limits, but Defendants Arch, Zurich, and
Clarendon refused all such demands.

31.Defendants Arch, Zurich, and Clarendon materially breached their duty to indemnify
Crosstech VI, Inc., Tom Crossland, and Edwin Correa.

32.1f the claims of Defendants are correct that the policy did not cover the aforesaid
claims, then Defendants Deep South Surplus of Texas and Crump Ins. Services as

agents of the other Defendants improperly underwrote the Crosstech VI, Inc.,
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 7 of 29

CODRINGTON, JAMES, ET. AL. V. ARCH SPECIALTY INSURANCE COMPANY, ET. AL., CASE NO

COMPLAINT
Page 7

policies and breached their contractual obligations to Crosstech VI, Inc., Tom
Crossland, and Edwin Correa.

33.Crosstech VI, Inc., Tom Crossland, and Edwin Correa could not afford counsel to
defend them a in declaratory judgment action filed against them by Defendants and
they reasonably believed that they would lose the claim of Codrington at trial and
not be able to pay the verdict which Defendants Arch, Zurich, and Clarendon had
refused to indemnify them for.

34.On June 8" and June 19", 2018, Crosstech VI, Inc., Tom Crossland, and Edwin
Correa (respectively) assigned all of their claims against all Defendants, including
but not limited to contractual, statutory and tort claims. Crosstech VI, Inc., Tom
Crossland, and Edwin Correa’s decision to enter into the assignment was fair and
reasonable under the circumstances. Prior to the assignment Defendants Arch,
Zurich, and Clarendon had denied indemnification.

35.Crosstech VI, Inc., Tom Crossland, and Edwin Correa requested that all Defendants
provide them with a liability policy that would insure them against all potential liability
claims that could arise from Crosstech VI, Inc. business or actions of its employees
while using Crosstech VI, Inc's property or vehicles.

36. Crosstech VI, Inc. disclosed to all Defendants the type of business they conducted
and the types of boiler services that his business provided and the vehicles that

were utilized in furtherance of said business.
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 8 of 29

CODRINGTON, JAMES, ET. AL. V. ARCH SPECIALTY INSURANCE COMPANY, ET. AL., CASE NO

COMPLAINT
Page 8

37.All Defendants represented to Crosstech VI, Inc., that they would and did provide
him with an insurance policy that would indemnify them for all potential claims of
negligence arising from their business.

38.Crosstech VI, Inc., paid premiums on the insurance policies based on the
representation that the policies insured Crosstech VI, Inc., from all potential claims
of liability that could arise from the operation of their business.

39.As a result, Crosstech VI, Inc., Tom Crossland, and Edwin Correa assigned their
claims to Plaintiff Codrington and Plaintiff Codrington is entitled to recover the
amount of his Consent Judgment and Crosstech VI, Inc.’s, Tom Crossland, and

Edwin Correa’s damages of Attorney's fees and costs and other economic losses.

COUNT |
40. The Plaintiff sets forth paragraph 1 through 39 as if fully set forth herein.
41.To the extent the Defendants contest the assignment or the validity of the terms,
Plaintiff seeks a declaration that (1) the assignment, and each of its terms, is valid
and enforceable and (2) the Defendants do not have a valid defense to enforcement
of the assignment.

COUNT Il
42. The Plaintiff sets forth paragraph 1 through 41 as if fully set forth herein.

43. Title 22 of the Virgin Islands code governs insurance transactions affecting subjects
located in the U.S.V.I. See 22 VIC 1. Insurance carriers owe a duty of good faith
and honesty and equity in all insurance matters. See 22 V.I.C. §2. Also, a

Defendant's right to control the litigation coupled with its right to settle or refuse to
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 9 of 29

CODRINGTON, JAMES, ET. AL. V. ARCH SPECIALTY INSURANCE COMPANY, ET. AL., CASE NO

COMPLAINT
Page 9

settle claims against the insured imposed upon it both fiduciary duties and a duty of
good faith and fair dealing under the common law. See, Buntin v. Continental Ins.
Co., 525 F. Supp. 1077, 1081 (D.V.I. 1981). A breach of those duties creates
extra contractual quasi contractual and tort liability.

44.Defendants Arch, Zurich, and Clarendon breached their duty to timely and
adequately defend and indemnify Crosstech VI, Inc., and Edwin Correa and
exposed Crosstech VI, Inc., and Edwin Correa to an award in excess of
$5,000,000.00.

45.When the Defendants Arch, Zurich, and Clarendon refused Codrington’s offer to
settle the case within policy limits and refused to defend or indemnify Crosstech VI,
Inc., and Edwin Correa, they placed their interests ahead of Crosstech VI, Inc., and
Edwin Correa’s. Defendants Arch, Zurich, and Clarendon breached their duty of
“good faith, honesty, and equity” and their fiduciary duties to Crosstech VI, Inc., and
Edwin Correa by unreasonably exposing Crosstech VI, Inc., and Edwin Correa to
liability in excess of policy limits. Codrington seeks judgment that the Defendant
Arch, Zurich, and Clarendon breached their duty to Crosstech VI, Inc. and Edwin
Correa to accept a reasonable settlement offer and to defend and indemnify within
policy limits and that they are therefore liable for the confessed Judgment, plus

costs fees and interest.
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 10 of 29

CODRINGTON, JAMES, ET. AL. V. ARCH SPECIALTY INSURANCE COMPANY, ET. AL., CASE NO

COMPLAINT
Page 10

46.As a result Plaintiff has suffered damages and is entitled to collect the consent
judgment and for the damages suffered to Crosstech VI, Inc., Tom Crossland, and
Edwin Correa.

COUNT III
47. The Plaintiff sets forth paragraph 1 through 46 as if fully set forth herein.

48. Title 22 of the Virgin Islands code governs insurance transactions affecting
subjects located in the U.S.V.1. See 22 VIC 1. Insurance carriers owe a duty of
good faith and honesty and equity in all insurance matters. A breach of those

duties creates extra contractual, quasi contractual, and tort liability.

49.Defendants Deep South Surplus of Texas, L.P., and Crump Ins. Services of
Texas on their own and as agents for the other Defendants breached that duty
when they failed to properly underwrite Crosstech Boiler Services, L.P., and

Crosstech VI, Inc.’s policies and failed to reveal to them the same.

50. Defendants further breached that duty when they refused to reform Crosstech
Boiler Services, L.P., and Crosstech VI, Inc.’s policies to cover the claims of

Codrington.

51.As a result Plaintiff is entitled to payment of the consent judgment and the
damages suffered by Crosstech VI, Inc., Tom Crossland, and Edwin Correa.
COUNT IV

92. The Plaintiff sets forth paragraph 1 through 51 as if fully set forth herein.
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 11 of 29

CODRINGTON, JAMES, ET. AL. V. ARCH SPECIALTY INSURANCE COMPANY, ET. AL., CASE NO

COMPLAINT
Page 11

53.Defendants Deep South Surplus of Texas, L.P., and Crump Ins. Services were
acting as agents for Defendants Arch, Zurich, and Clarendon.

54.To the extent the policy as written did not cover Plaintiff's claims against Crosstech
VI, Inc., Tom Crossland and/or Edwin Correa, Defendants Deep South Surplus of
Texas, L.P., and Crump Ins. Services breached their contractual duties to
Defendants Arch, Zurich, and Clarendon of which Crosstech, VI, Inc., Tom
Crossland and Edwin Correa were third party beneficiaries.

55.As a result, Defendants Deep South Surplus of Texas, L.P., and Crump Ins.
Services and the other Defendanis are liable to Crosstech VI, Inc., Tom Crossland
and Edwin Correa and by assignment Plaintiff in the amount of five million dollars
plus Crosstech VI, Inc., Tom Crossland, and Edwin Correa’s attorney fees and costs
and pre and post judgment interest.

COUNT V

56. The Plaintiff sets forth paragraph 1 through 55 as if fully set forth herein.

57.As agents of Defendants Arch, Zurich, and Clarendon, Defendants Deep South
Surplus of Texas, L.P., and Crump Ins. Services negligently and improperly
underwrote Crosstech VI, Inc., Tom Crossland and Edwin Correa’s insurance
policies.

58. Defendants Deep South Surplus of Texas, L.P., and Crump Ins. Services failed to
warn or inform Crosstech, VI, Inc., Tom Crossland, and/or Edwin Correa that it had

not properly underwritten the insurance policies in breach of its duties to do so.
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 12 of 29

CODRINGTON, JAMES, ET. AL. V. ARCH SPECIALTY INSURANCE COMPANY, ET. AL., CASE NO

COMPLAINT
Page 12

59.As a result, Crosstech VI, Inc., Tom Crossland and Edwin Correa suffered damages

as set forth herein and which were assigned to Plaintiff.
COUNT VI

60. The Plaintiff sets forth paragraph 1 through 59 as if fully set forth herein.

61.To the extent Defendants Deep South Surplus of Texas, L.P., and Crump Ins.
Services were the agents of Crosstech VI, Inc., Tom Crossland and/or Edwin
Correa, they breached their duties as agent when they failed to properly underwrite
the Crosstech VI, Inc., Tom Crossland and Edwin Correa insurance policy.

62. Defendants Deep South Surplus of Texas, L.P., and Crump Ins. Services failed to
inform Crosstech VI, Inc., Tom Crossland, and/or Edwin Correa that the policy had
not been properly underwritten.

63.As a result, Crosstech, VI, Inc., Tom Crossland and Edwin Correa suffered
damages as set forth herein which they assigned to Plaintiff.

COUNT VII

64. The Plaintiff sets forth paragraph 1 through 64 as if fully set forth herein.

65.Crosstech VI, Inc. and Tom Crossland went to Defendants Deep South Surplus of
Texas, L.P., and Crump Ins. Services to obtain liability insurance that would defend
and indemnify the business against al! claims for negligent conduct.

66.Defendants Deep South Surplus of Texas, L.P., and Crump Ins. Services

represented to Crosstech VI, Inc. and Tom Crossland that they had underwritten
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 13 of 29

CODRINGTON, JAMES, ET. AL. V. ARCH SPECIALTY INSURANCE COMPANY, ET. AL., CASE NO

COMPLAINT
Page 13

insurance policies for Crosstech VI, Inc. and Tom Crossland for all claims of
negligence.

67.Crosstech VI, Inc. and Tom Crossland reasonably relied on the representations of
the Defendants Deep South Surplus of Texas, L.P., and Crump Ins. Services on
their own and as agents of the other Defendants, to their detriment.

68.Defendants Deep South Surplus of Texas, L.P., and Crump Ins. Services on their
own and as agents of the other Defendants knew or should have known that those
representations were not accurate but failed to disclose the same to Crosstech VI,
Inc. and Tom Crossland.

69.Defendants Deep South Surplus of Texas, L.P., and Crump Ins. Services on their
own and as agents of the other Defendants engaged in negligent misrepresentation.

70. Defendants Deep South Surplus of Texas, L.P., and Crump Ins. Services engaged
in intentional misrepresentation.

71.Defendants Deep South Surplus of Texas, L.P., and Crump Ins. Services on their
own and as agents of the other Defendants engaged in misrepresentation as set out
in section 539, 543, 545, 552 of the Restatement of Torts.

72.Crosstech VI, Inc. and Tom Crossland relied on those misrepresentations to their
detriment.

73.As a result, Crosstech VI, Inc., Tom Crossland and Edwin Correa were damaged as

set forth herein and have assigned those damages to Plaintiff.
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 14 of 29

CODRINGTON, JAMES, ET. AL. V. ARCH SPECIALTY INSURANCE COMPANY, ET. AL., CASE NO

COMPLAINT
Page 14

COUNT VIII

74. The Plaintiff sets forth paragraph 1 through 73 as if fully set forth herein.

75. Upon information Defendants Arch, Zurich, and Clarendon knew they did not intend
to provide Crosstech VI, Inc. and Tom Crossland with insurance policies that would
insure them for all claims of negligent liability but not limited to the types of claims of
the Plaintiff.

76.Defendants Arch, Zurich and Clarendon knew Crosstech VI, Inc. and Tom
Crossland believed and expected Defendants Arch, Zurich, and Clarendon to
provide them with policies that insured them against all claims and knew they failed
to do so, but failed to disclose those facts to Crosstech VI, Inc. and Tom Crossland.

77.Defendants Arch, Zurich, and Clarendon also affirmatively represented to Crosstech
VI, Inc. and Tom Crossland, that the insurance policies provided to them and for
which they paid, covered them for all claims of liability as a result of negligent
conduct and Defendants Arch, Zurich, and Clarendon knew those representations
were false.

78.Crosstech VI, Inc. and Tom Crossland relied on those representations to their
detriment.

79.Defendants Arch, Zurich, and Clarendon are in violation of sections 530, 531, 532,
534, 536, 538A, 539, 541A, 542, 545 of the Restatement of Torts.

80.As aresult, Crosstech VI, Inc. and Tom Crossland sustained damages herein which

they have assigned to Plaintiff.
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 15 of 29

CODRINGTON, JAMES, ET. AL. V. ARCH SPECIALTY INSURANCE COMPANY, ET. AL., CASE NO

COMPLAINT
Page 15

COUNT IX

81. The Plaintiff sets forth paragraphs through 77 as if fully set forth herein.

82. The Defendants Arch, Zurich, and Clarendon acted fraudulently in their dealings
with Crosstech VI, Inc., Tom Crossland and Edwin Correa in falsely claiming there
was no coverage when there was.

83.As a result, Crosstech VI, Inc., Tom Crossland, and Edwin Correa were exposed to
a judgment against them and are liable to Plaintiff as assignee for Crosstech VI,
Inc., Tom Crossland, and Edwin Correa’s damages related thereto.

WHEREFORE, Plaintiff prays for declaratory relief and judgment against the
Defendants for the full amount of the consent judgment, pre and post judgment
interest, costs and fees as well as punitive damages for Defendants’ reckless
disregard of the rights and interests of Crosstech VI, Inc., Tom Crossland, and

Edwin Correa and such other relief as this Court deems fair and just.

LEE J. ROHN AND ASSOCIATES
Attorneys for Plaintiffs

   

DATED: April 1, 2019 BY: at
Lee J. Rohn, Esq. “
VI Bar No. 52
1101 King Street
Christiansted, St. Croix
U.S. Virgin Islands 00820
Telephone: (340) 778-8855
lee@rohnlaw.com
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 16 of 29

IN THE SUPERIOR COURT OF THE VIRGIN ISLANDS

DIVISION OF ST. CROIX

JAMES CODRINGTON,
Plaintiff, CIVIL NO. 278/2007

Vv.
ACTION FOR DAMAGES

CROSSTECH V.1., INC., EDWIN
CORREA, CROSSTECH BOILER

 

 

 

SERVICES L.P., CRS VI, INC.,
JURY TRIAL DEMANDED
Defendanis.
=i]
CONSENT JUDGMENT

COMES NOW, Crosstech VI, Inc. and Edwin Correa, subject to the terms of
” entered into by Crosstech VI, Inc. and

“Assignment and Agreement Not to Execute
2018, respectively (Exhibit 1), and consent

Edwin Correa on June 8, 2018, and June 49,

to judgment against them in the amount of $5,000,000.00.

 

DATED: June 21, 2018 BY: (

eS Lee J Rohn, Esq.
oe Vi Bar No. 0052
wr » 1101 King Street
JE 4 Christiansted, St. Croix
A LO U.S. Virgin Islands, 00820
Pa Telephone: (340)-778-8855
Attorneys for Plaintiff

i
=
ig
:
Bi
a ye
rae

 
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 17 of 29

Dread (Ales

James Codrington
Plaintiff

P.O. Box 1479

St. Croix, VI 00821

SUBSCRIBED AND ORN ((
to before me this _<“{_ day of Nk. , 2018

 

 
 

 

 

Not lic
ONNE® V. STANLEY
etary Public
Rs:
My Brain sSioie Elelan
My Commission Expires February 13, 2019

 

 

 
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 18 of 29

DATED: |< [18 OMiehral ak, ly

Law Offices of Douglas L.
Capdeville, P.C.

For Crosstech VI, Inc.
2107 Company St., Lot 4
St. Croix, VI 00822-4918

   

 

DATED: glo AP RONG yo

Tom Crossland
For Crossland VI, Inc.
Defendant
Address:

 

Ph:

SUBSCRIBED AND yo

to before me this LG day of ‘ JUNe , 2018
My Commission Expires

(Seek Public }; February 24, 2020

My Commission Expires: 02 24 | LOC Se ee ee —

EMILIO DE LEON
Notary ID #130553140

oa a
a a al a |

 

 

 

 
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 19 of 29

DATED: G2 22]

patep: G/ 43/18

SUBSCRIBED RM ORN
day of Scr. € 2018

to. before me this

Notary Public

My Commission Expires: MICHAEL JAMES SANFORD, ESQ.
ota Euble

Commission Expires duly 7, 2021
LNP-11-17 7

Tom ®) Sogper

Thomas Kraege

Sanford, Amerling & Associates
For Edwin Correa —

2191 Church St.

St. Croix, VI 00820-4601

BY: Lh Cas Cane

Edwin Correa
Defendant “6 Gax 6¢23

Address: Senay sles: ebf27

Ph: _VE7-365 L770

 
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 20 of 29

IN THE SUPERIOR GOURT OF THE VIRGIN ISLANDS

DIVISION OF ST. CROIX

JAMES CODRINGTON,

Plaintiff, CIVIL NO. 278/2007

Vv.

CROSSTECH V.I., INC., EDWIN ACTION FOR DAMAGES
CORREA, CROSSTECH BOILER
SERVICES L.P., CRS VI, INC.,

JURY TRIAL DEMANDED
Defendants.

_ J

ORDER ENTERING CONSENT JUDGMENT

 

The Plaintiff and Defendants Crosstech VI, Inc. and Edwin Correa, having
entered into a Consent Judgment and filed the same with the Court, subject to the terms
of "Assignment and Agreement Not to Execute’ entered into by Crosstech VI, Inc. and
Edwin Correa on June 8, 2018, and June 19, 2018, respectively (Exhibit 1), judgment is
entered in favor of the Plaintiff and against Defendants Crosstech VI, Inc. and Edwin

Correa, in the amount of $5,000,000.00.

 

Hon. Douglas Brady
Judge of the Superior Court

ATTEST: Distribution List:
Lee J. Rohn, Esq.
Estrella George Douglas Capdeville, Esq.
CLERK OF THE COURT Thomas Kraeger, Esq.
By:
Deputy Clerk

Date:

 
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 21 of 29

ASSIGNMENT AND AGREEMENT NOT TO EXECUTE

1. PARTIES
The Parties to this Assignment and Agreement Not to Execute are: James Codrington and
Crosstech VI, Inc.

il. DEFINITIONS

2.01 “Plaintiff is James Codrington.
2.02 “Defendants” are Crosstech VI, Inc. and Edwin Correa.
2.03 “Litigation” means Civil No. 07-278 pending in the Superior Court of the Virgin
Islands Division of St. Croix.
2.04 “Assignment” or “Agreement” means this Assignment and Agreement Not to
Execute, including all the attached exhibits, which are expressly incorporated
herein.
2.05 The “Insurers” are Arch Specialty Insurance Company a/k/a Arch or related ~
insurance companies, Zurich or related insurance companies, and 1%,
Clarendon America Insurance Company a/k/a Clarendon or related
insurance companies.
2.06

The “Policies” means that Arch Specialty Insurance Company Texas Liability
Umbrella Policy No. ULP0023176-00 for the policy period 09/21/2007 to
9/21/2008 as extended in the amount of $2,000,000.00. Zurich Commercial
General Liability Policy No. SCO 5918338 01 for the policy period 01/11/07

to 01/11/08 as extended in the amount of $2,000,000.00. Clarendon

America Insurance Company Policy No. DCT000009224 for the policy period

42/19/06 to 12/19/07 as extended in the amount of $1,000,000.00 which are

 

2)
eke
Vine
+6
a
Bi
te:
i
a
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 22 of 29

Codrington, James v. Crosstech V.1., Inc., et al., Civil No. CIVIL NO. 278/2007

the only policies of insurance Defendants Crosstech VI, Inc. and Edwin
Correa, have represented are pertinent to the litigation.

2.07 The “Carrier’ means Arch Specialty Insurance Company Texas Commercial
Liability Umbrella Policy, Zurich Commercial General Liability Policy,
Business Auto Coverage Policy and/or any other insurance company
obligated to defend and/or indemnify Defendants Crosstech VI, Inc. and
Edwin Correa, under the Policies or any other insurance policies applicable

to the claims of the Plaintiff.
Ill. STATEMENT OF FACTS AND RECITIALS

The Parties stipulate and agree to the following facts. With respect to the factual recitations

of Section 3.02, Defendants’ Crosstech VI, Inc. and Edwin Correa, stipulation and agreement

are made upon information and belief.
3.01 The Plaintiff and Defendants Crosstech VI, Inc. and Edwin Correa, are Parties to Op

the Litigation. These statements of Facts and Recital cannot be used in any
other litigation.

3.02 On March 4, 2007, Plaintiff was operating a motorcycle on St. Croix, USVI. On
that date. Defendant Edwin Correa was operating a motor vehicle on St.
Croix, USVI. Defendant Correa’s vehicle and Plaintiff's motorcycle collided.
As a result of the collision Plaintiff sustained significant injuries including but
not limited to the amputation of his foot and lower leg. Defendant Correa

was cited by the St. Croix Police Department for failure to yield.
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 23 of 29

Codrington, James v. Crosstech V.L, Inc., et al., Civil No. CIVIL NO. 278/2007

SCOPE OF ASSIGNMENT
3.03 The Parties intend that the full terms and conditions of the assignment be set
forth in this Assignment.
In consideration of the agreements contained in this Assignment and other good and
valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the

parties agree as follows:

IV. REPRESENTATIONS AND WARRANTIES

The following representations and warranties shall survive the execution of this

Assignment.
AUTHORITY
4.01 Each Party to this Assignment warrants and represents that he, she, or it has
the power and authority to enter into this Assignment and that this
Assignment and all documents delivered pursuant to this Assignment to
which he, she or it is a party, are valid, binding and enforceable upon him, -)
her or it. | PC
4.02 Plaintiff warrants and represents that he shall defend and indemnify ae

Defendants Crosstech VI, Inc. and Edwin Correa, from any and all liens
which may be claimed by third parties for or on account of medical expenses
incurred by Plaintiff or expended on Plaintiff's behalf for the damages alleged
in the Litigation to have been caused in whole or in part by Defendants.

OWNER OF ASSIGNED CLAIM
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 24 of 29

Codrington, James v. Crosstech V.I., Inc., et al., Civil No. CIVIL NO. 278/2007

4.03 Defendants Crosstech VI, Inc. and Edwin Correa warrant and represent that
they own the claims or claims assigned in this Assignment and that no part
of their claim or claims against the Carrier subject to this Assignment have
been assigned or transferred to any other person or entity.

V. ASSIGNMENT TERMS

In reliance upon the representations, warranties and covenants in this Assignment, and

concurrently with the execution and delivery of this Assignment, the parties agree as follows:

5.04 Defendants Crosstech VI, Inc. and Edwin Correa, assign to Plaintiff any and all
Tights that Defendants may have against the Carrier, arising out of or in any
way related to the Litigation. The Assignment includes, but is not limited to,
all of Defendants’ extra-contractual or bad faith claims and any claims
against the agents or employees of the Carrier (whether sounding in
contract, tort or existing under statute or the common law, or otherwise)
arising from any failure of the Carrier to properly fulfill its good faith

obligations to defend and protect Defendants from liability to Plaintiff and to

   

correctly underwrite the policies of insurance.
5.02 Consistent with Evanston Ins. Co. v. Treister, 794 F. Supp. 560, 572573 (D ee

1992), in re Tutu Water Wells Contamination Litigation, 78 F. Supp. 2d 423,

430 (DVI 1999), and Amerda Hess Corp. v. Zurich Ins. Co., 29 Fed. Appx.

800, 807 2002 WL 356162*7 (3" Cir. 2002), and all other applicable Virgin

Islands law (statutory or otherwise), the Parties therefore enter into this

Agreement with the intent that the Defendants Crosstech VI, Inc. and Edwin
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 25 of 29

Codrington, James v. Crosstech V.I., Inc., et al,, Civil No. CIVIL NO. 278/2007

Correa, and individuals related to or affiliated with Defendants Crosstech VI,
Inc. and Edwin Correa shall obtain complete protection for their assets and
that the Plaintiff shall obtain, by way of Assignment, the right to recover the
compensatory damage value of their claims directly and solely from Arch,
Zurich and Clarendon policies ULP0023176-00, SCO 5918338 01,
DCT000009224 respectively. Plaintiff shall and does also obtain, by way of
this Assignment, the Defendants’ right to assert a cause of action for
insurance bad faith, negligence, breach of contract, failure to properly
underwrite, and any other applicable claims against any insurance
companies, firms, agents, and individuals that may properly be named as
Defendants in any such action against the Carrier.
COVENANT NOT TO EXECUTE

5.03 Plaintiff agrees not to execute on or otherwise seek satisfaction of the Consent
Judgment and/or any other judgment entered in the Litigation (including any
award of costs, interest, or fees) from or against any assets of Defendants
Crosstech VI, Inc., CRS VI, Crosstech Boiler Services L.P. and Edwin
Correa or Thomas Crossland, other than any and all rights Defendants may
have against the Carrier or any other rights assigned to Plaintiff by this
Assignment. Plaintiff further agrees not to pursue execution against or any
claim or cause of action against any individual or entity presently or
formerly related to Defendants or Thomas Crossland for or on account of
any such judgment or for any damages claimed by Plaintiff and asserted in

the Litigation. Other than if Defendants fail to timely pay ten thousand

7 aS
ee 0 tm
dollars bee .

—_— -ol ~ af
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 26 of 29

Codrington, James v. Crosstech V.I., Inc., et al., Civil No. CIVIL NO. 278/2007

($10,000.00) that Defendants agree to pay Plaintiff partially to induce Plaintiff
to enter into this agreement.
AGREEMENT TO ACCEPT JUDGMENT

5.04 Defendants agree to settle this claim for five million dollars ($5,000,000.00) and
have consent judgment entered against it in the amount of five million dollars
($5,000,000.00) and not interfere with the Judgment or any other judgment
entered in the Litigation (including any award of costs, interest or fees).
Defendants Crosstech VI, Inc. and Edwin Correa, further acknowledge that
this is a fair and reasonable settlement of this claim. The Plaintiff agrees not
to execute on the Consent Judgment against Defendants but to look solely
to the insurance companies and its agents for the collection of said judgment

plus pre-judgment and post-judgment interest, cost, including attorney's _. eet

fees, and such other reasonable belief. 74 /

VI. MISCELLANEOUS ot
6.01 This Agreement has been prepared by the joint efforts of the respective parties.
6.02 lf any provision of this Assignment is or may be held by a court of competent

jurisdiction to be invalid, void or unenforceable, the remaining provisions
shall survive or continue in full force and effect.

6.03 None of the parties to this Assignment have expressed any facts,
representations, express or implied warranties, except as expressly

contained in this Assignment.
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 27 of 29

Codrington, James v. Crosstech V.I., Inc., et al., Civil No. CIVIL NO. 278/2007

6.04 The Assignment shall continue perpetually and shall be binding upon the parties
and their heirs, successors, and assigns and shall inure to the benefit of the
parties and their heirs, successors, and assigns.
6.05 This Assignment represents the entire agreement of the parties and supersedes
all prior written or oral agreements, and the terms are contractual and not
mere recitals.
6.06 This Assignment may not be amended, altered, modified or changed in any way
except in writing signed by all the parties to this Assignment.
6.07 THE PARTIES EXPRESSLY WARRANT THAT THEY HAVE CAREFULLY
READ THIS ASSIGNMENT AND ALL EXHIBITS ATTACHED TO THIS =
ASSIGNMENT, UNDERSTAND ITS CONTENTS AND SIGN THIS Zea
ASSIGNMENT AS THEIR OWN FREE ACT.

6.08 The parties have executed this Assignment in multiple originals and may be

executed in multiple counterparts. The Parties have initialed each page of
this Assignment. Signatures may be affixed and transmitted by facsimile or
other electronic means, and all such signatures shall be deemed an original

signature for all purposes.
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19 Page 28 of 29

Codrington, James v. Crosstech V.I., Inc., et al., Civit No. CIVIL NO. 278/2007

IN WITNESS WHEREOF the Parties have executed this Agreement on the dates

indicated at their respective signatures below.

Qed CnlnchBoa

‘ AAMES CODRINGTON PLAINTIFF

SUBSCRIBED AND SWORN /(
a me this SY day of , 2018

 

 

 

 

 

 

Tom Crossland for
Crosstech VI, Inc., Defendant

SUBSCRIBED AND a iy
to before me this A _ day of JUAR , 2018

06,

Notary Public

 

      
 

 

 

  

en, PAUL G MORRISON
e wee Notary Public, State of Texas
‘, ge ae Comm. Expires 03-31- 2020
aS Notary 1D 130601561

“AAAS

ty
ee

   

WITTE

\
s

 
   

 

 

 

 

My Commission Expires:

)-}\- 2020
Case: 1:19-cv-00026-WAL-GWC Document #: 1-3 Filed: 05/31/19

Codrington, James v. Crosstech V.L, Inc., et al., Civil No, CIVIL NO. 278/2007

Chou Osa EE.

Edwin Correa

 

SUBSCRIBED AND SWORN ~—

to before me this _19 *"* day ofa] UNE, 2018

Notary Public

My Commission Expires:

—————_HIGHAELJAMES SANFORD, ESQ.
Notary Pubtic
cont eM a
fas:
LNPAtaz oY 7

Page 29 of 29
